     Case 2:20-cv-00447-TLN-AC Document 40 Filed 04/15/21 Page 1 of 2


 1   MATTHEW RODRIQUEZ
     Acting Attorney General
 2   State Bar No. 95976
     ERIC M. KATZ
 3   Supervising Deputy Attorney General
     ALLAN S. ONO, State Bar No. 130763
 4   L. ELIZABETH SARINE, State Bar No. 285631
     Deputy Attorneys General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7800
 7    Fax: (916) 327-2319
      E-mail: Elizabeth.Sarine@doj.ca.gov
 8   Attorneys for Defendants
     CHARLTON BONHAM, in his official capacity as
 9   Director of the California Department of Fish and
     Wildlife; XAVIER BECERRA, in his official capacity
10   as Attorney General of the State of California
11

12                          IN THE UNITED STATES DISTRICT COURT

13                        FOR THE EASTERN DISTRICT OF CALIFORNIA

14

15

16
     JOSEPH ABAD; AUSTEN BROWN,                         2:20-cv-00447-TLN-AC
17
                                         Plaintiffs, ORDER GRANTING FIFTH
18                                                   STIPULATION TO CONTINUE
                   v.                                PLAINTIFF AUSTEN BROWN’S
19                                                   MOTION FOR PRELIMINARY
                                                     INJUNCTION
20   CHARLTON BONHAM, in his official
     capacity as Director of the California          Judge: The Honorable Troy L. Nunley
21   Department of Fish and Wildlife; XAVIER
     BECERRA, in his official capacity as            Action Filed: 2/27/2020
22   Attorney General of the State of California,

23                                    Defendants.

24

25

26

27

28
                                                    1
                                          ORDER GRANTING FIFTH STIPULATION TO CONTINUE
        PLAINTIFF AUSTEN BROWN’S MOTION FOR PRELIMINARY INJUNCTION (2:20-cv-00447-TLN-AC)
     Case 2:20-cv-00447-TLN-AC Document 40 Filed 04/15/21 Page 2 of 2


 1                                               ORDER
 2          Upon the stipulation of the parties seeking an order to further continue the hearing on
 3   Plaintiff Austen Brown’s Motion for Preliminary Injunction, and good cause appearing therefore:
 4          1.   The pending April 29, 2021 hearing for Plaintiff Austen Brown’s Motion for
 5   Preliminary Injunction is continued to May 27, 2021 at 2:00 p.m. in Courtroom 2 of this Court.
 6          2.    Defendants may file and serve their Opposition to the Motion for Preliminary
 7   Injunction by April 29, 2021.
 8          3.    Plaintiff Brown may file and serve his Reply in support of the Motion for
 9   Preliminary Injunction by May 20, 2021.
10          IT IS SO ORDERED.
11   Dated: April 14, 2021
12                                                           Troy L. Nunley
                                                             United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                           ORDER GRANTING FIFTH STIPULATION TO CONTINUE
         PLAINTIFF AUSTEN BROWN’S MOTION FOR PRELIMINARY INJUNCTION (2:20-cv-00447-TLN-AC)
